Citation Nr: 1804640	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  13-13 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety, adjustment disorder, depression, and PTSD.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux, to include as secondary to an acquired psychiatric disability.

3.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.





ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from October 2011 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In the October 2011 rating decision, the RO denied service connection for PTSD.  In the September 2013 rating decision, the RO denied service connection for GERD and sleep apnea.  

The issue of entitlement to service connection for PTSD was previously before the Board in May 2015.  At that time, the Board denied the claim.  In addition to the issue of service connection for PTSD, the May 2015 Board decision also addressed the issue of entitlement to service connection for a psychosis for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).

In a July 2016 memorandum decision, the Court vacated the Board's May 2015 decision denying service connection for PTSD and remanded the issue for readjudication.  Specifically, the Court noted that the Board had erred because it "did not specifically opine whether the appellant's anxiety disorder was related to his service or if his PTSD claim encompassed such a claim."  The Court dismissed the Veteran's appeal concerning the denial of service connection for a psychosis for the purpose of establishing eligibility for medical treatment only.  

In addition to the issue of entitlement to service connection for PTSD, the Veteran appealed the September 2013 rating decision which, in relevant part, denied service connection for "acid reflux" or GERD, and sleep apnea.  The September 2013 rating decision also denied service connection for hepatitis C and entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C and denied reopening the claims for service connection for a back condition and a neck condition because no new and material evidence had been received.  These issues were appealed by the Veteran and came before the Board in April 2017.  

In an April 2017 decision, the Board denied reopening of the claim of service connection for a low back disorder and a neck disorder, denied service connection for hepatitis C, and denied entitlement to compensation under 38 U.S.C. § 1151 for hepatitis C.  Finally, the Board recharacterized the Veteran's claim of service connection for PTSD more broadly as entitlement to service connection for an acquired psychiatric disability, and remanded it for additional evidentiary development.  The issues of entitlement to service connection for sleep apnea and acid reflux were also remanded for additional evidentiary development which has now been completed.  Neither the Veteran nor his attorney has argued otherwise.  Stegall v. West, 11 Vet. App. 268 (1998); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  

The Board notes that in an October 2017 letter, the Veteran's attorney asked VA clarify the specific claims on appeal before the Board.  It is unclear why the Veteran's attorney, who has been representing the Veteran for approximately six years, is unsure of the issues currently on appeal.  He is reminded of his ethical responsibility to provide competent representation to his client which requires the legal knowledge, skill, thoroughness, and preparation reasonably necessary for such representation.  See Model Rules of Professional Conduct, Rule 1.1.  Also in the October 2017 letter, the Veteran's attorney requested that the Board wait 90 days from the date of the certification letter prior to deciding the Veteran's claim, presumably for the purpose of allowing him to submit additional evidence or argument.  

In January 2018, the Board responded to the attorney's letter and further noted his request that the Board wait a full 90 days before deciding the Veteran's claim.  Unfortunately, however, no further evidence or argument has been received from the Veteran's attorney.  


FINDINGS OF FACT

1.  An acquired psychiatric disability, to include anxiety disorder, adjustment disorder, and depression, was not present during the Veteran's active service; a psychosis did not manifest to a compensable degree within one year of separation; and the most probative evidence establishes that the Veteran's current psychiatric disability is not causally related to his active service or any incident therein.

2.  GERD was not present during the Veteran's active service and the record contains no indication that the Veteran's current GERD is causally related to his active service or any incident therein, or causally related to or aggravated by any service-connected disability.

3.  Sleep apnea was not present during the Veteran's active service and the record contains no indication that the Veteran's current sleep apnea is causally related to his active service or any incident therein, or causally related to or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, to include anxiety disorder, adjustment disorder, depression, and PTSD have not been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017). 

2.  The criteria for service connection for GERD have not been met.  38 U.S.C. § 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 

3.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. § 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process

The Board notes that in boilerplate submissions submitted in connection with the Veteran's claims, the Veteran's attorney included language to the effect that he "takes exception to and preserves for appeal all errors the VA Regional Office may have made or the Board may hereafter make in deciding the appeal...This includes all legal errors [and] failure to discharge the duty to assist..."  

The Board finds that such language has identified no specific deficiencies in the duties to assist in this case.  See Daye v. Nicholson, 20 Vet. App. 512, 517 (2006) (observing that "boilerplate" language is ineffective unless used with precision); see also Massie v. Shinseki, 25 Vet. App. 123, 135 (2011) ("[A]ttorneys who represent veterans before VA should be oil for the gears of the system, not sand in the works.").  As neither the Veteran nor his attorney has raised any specific issues with the duty to notify or duty to assist in this case, no further action or discussion is necessary.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Merits - Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including a psychosis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

Where there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for an Acquired Psychiatric Disability

The Veteran, in a July 2006 VA Form 21-4138 Statement in Support of Claim, contends that his acquired psychiatric disability is due to his time in service, specifically his time on a submarine.  The Veteran contends that, during service, he served on a submarine and in October or November 1969, he was confronted about not taking showers and not wearing clothes.  He informed the doctor aboard the submarine that he was depressed and did not think he could continue patrolling on submarines.  The Veteran states that, due to this, he began to abuse drugs in order to get transferred from the submarine.  He was transferred to another submarine, continued using drugs, and was discharged from service.  He claims he was so depressed because of the discharge that he continued to abuse drugs and began drinking heavily, and attempted suicide twice.  He stated that he continues to have nightmares about submarines.  

In August 2011, the Veteran submitted another VA 21-4138 Statement in Support of Claim, stating that in spring 1969, someone attempted to sabotage the first patrol by unclogging hatches and disrupting electrical systems.  He became suspicious of his shipmates and felt that he would die on patrol, which led him to nightly alcohol consumption.  On the second patrol, he claims he started getting fire reports from every compartment.  He claims he told the diving officer that he was on damage control but the diving officer told him to keep the ship at the indicated depth until he was relieved.  He felt that he would die and is left with violent nightmares about the submarine sinking.

In October 2011, the Veteran submitted a letter discussing his time on the USS Sam Houston SSBN 609, where he was tasked with a missile test shoot.  The Veteran slept in the missile room because he had a bronchitis cough and he did not want to disturb his shipmates' sleep.  Sleeping with the missiles had a jarring effect on the Veteran and he claims he does not recall much after that period, because he began abusing drugs shortly thereafter.  

In pertinent part, the record on appeal includes the Veteran's service treatment and personnel records which are entirely negative for complaints or findings of a psychiatric disability.  In March 1970, he received nonjudicial punishment related to drug abuse and was declared environmentally unadaptable for submarine duty by reason of unreliability based upon usage of narcotics.  At his May 1970 military separation medical examination, psychiatric evaluation was normal.  

The post-service record on appeal shows that in July 1973, the Veteran had a VA hospital stay for a psychiatric evaluation and detoxification from drugs and alcohol.  The Veteran was diagnosed with anti-social personality with addictive tendencies towards drugs and alcohol and exhibiting a borderline level of stability.  

A Primary Care Note in March 1998 reflects that the Veteran himself stated that he was mentally healthy, but slightly depressed due to his chronic pain.  An April 1998 treatment note indicated that the Veteran suffered from an adjustment disorder, with anxious and depressed mood; and possible post-traumatic stress disorder (PTSD) due to childhood trauma.

In August 2011, the Veteran underwent a VA examination.  The VA examiner conducted an in-person examination and reviewed the Veteran's electronic claims file.  The examiner documented that the Veteran did not meet the full criteria for PTSD, but noted that some of his PTSD-like symptoms appeared to be related to childhood physical abuse.  The examiner did not opine as to whether the Veteran's "PTSD" was related to service, because he did not find that the Veteran had a diagnosis of PTSD.  Additionally, the examiner did noted that the Veteran's anxiety disorder was not related to service, to include the Veteran's claimed stressors, and attributed the anxiety disorder to the Veteran's childhood traumas, current unemployment, and problems with his girlfriend at the time.

Following the Board's April 2017 remand, the Veteran was provided another VA examination that same month.  The VA examiner noted the Veteran's diagnoses to be (1) poly-substance use disorder (alcohol, opiates and hallucinogens), which is in full, sustained remission; and (2) major depressive disorder, recurrent, moderate to severe, secondary to non-service connected chronic pain.  The examiner noted that the Veteran reports experiencing anxiety at times, but does not describe anxiety symptoms adequate to diagnose an anxiety disorder.  The examiner noted that the Veteran reported having rational concerns, likely shared by the average person, regarding the various global threats and issues covered in the media.  Notably, the Veteran denied significant PTSD symptoms due to the abuse he experienced as a child.  While he continuously has reported having nightmares related to the fears he experienced while on active duty, he did not meet the criteria for PTSD in relation to any of his past claimed stressors.

Regarding the Veteran's depression, the examiner noted that the Veteran was first diagnosed in 2005, following a 1997 neck injury leading to the chronic pain he currently experiences.  The examiner noted that the Veteran's depression has been "consistently considered secondary to his chronic pain/medical condition by the many VA [mental health] providers who have evaluated and treated him over the years."  The Veteran stated that he also felt depressed due to being alone as he was no longer with his former partner.  The VA examiner's medical opinion was that the acquired psychiatric disability was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.

In his rationale, the VA examiner stated that the Veteran "does not report current anxiety symptoms adequate to meet criteria for an anxiety disorder at this time."  Additionally, though the Veteran had been previously diagnosed with panic disorder, he denied current panic symptoms at the time of the examination and therefore did not qualify for that diagnosis.  The examiner also noted that, as was previously found, the Veteran did not meet the criteria for PTSD and his past claimed military stressors did not meet the Criteria A for PTSD.

The Board has considered the VA examiner's notation to the effect that there are no supporting records of a mental health diagnoses prior to 1998, 28 years after the Veteran's discharge from the Navy.  The Board finds the examiner's statement to be consistent with the record, despite the July 1973 VA hospital stay referenced above.  That hospital stay shows that psychiatric evaluation performed at that time revealed that no acquired psychiatric disability was present.  Rather, the clinicians identified anti-social personality with addictive tendencies.  No acquired psychiatric disability was identified at that time or, indeed, until 1998.  See e.g. 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2017); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection); see also 61 Fed. Reg. 52,695-98 (Oct. 8, 1996) (regulatory history providing that personality disorders are not diseases or injuries for VA compensation purposes).  Regardless, there is simply no probative evidence that any current acquired psychiatric disability was incurred in service or is otherwise causally related to the Veteran's active service.  Rather, the acquired psychiatric disabilities with which the Veteran has been diagnosed and his current psychiatric symptoms have been consistently attributed to other causes, such as childhood physical abuse, current unemployment, and problems with his girlfriend.

The Board also notes that the Veteran has been diagnosed as having a substance abuse disorder and that his service treatment records document drug use.  To the extent that the Veteran may be seeking service connection for a psychiatric disability due to or manifested by drug and alcohol abuse, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  See also 38 U.S.C. § 105(a) (2012); 38 C.F.R. §§ 3.1(m), 3.301(d) (2017) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  Thus, service connection for a substance abuse disorder is not warranted.

The Board has considered the Veteran's contentions that a relationship exists between his current acquired psychiatric disability and his in-service experiences.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to a relationship between his current disability and his in-service injuries and symptoms is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent that the Veteran's statements are competent, the Board finds the specific, reasoned opinion of the April 2017 VA examiner to of be greater probative weight than the Veteran's more general lay assertions.

For the foregoing reasons, the preponderance of the evidence of record is against a finding that the Veteran's acquired psychiatric disability was caused by or related to the Veteran's period of active service.  The benefit of the doubt doctrine is therefore not for application and the claims for service connection for these disabilities must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for GERD, also claimed as Acid Reflux, to include as Secondary to an Acquired Psychiatric Disability

The Veteran contends that his GERD, also claimed as acid reflux, was caused by his acquired psychiatric disability.

Applying the legal criteria set forth above to the facts in this case, the Board concludes that the preponderance of the evidence is against the claim.

As a preliminary matter, in light of the Board's decision above denying service connection for an acquired psychiatric disability, service connection for GERD secondary to a psychiatric disability is obviously not warranted.  Moreover, the Board finds that the most probative evidence shows that GERD was not present in service nor does the record contain any indication that the current GERD is causally related to active service or any incident therein.  Neither the Veteran nor his attorney has argued otherwise.  

In that regard, the Veteran's service treatment records are entirely negative for complaints or findings of GERD or acid reflux.  Indeed, at his May 1970 military discharge examination, clinical evaluation was normal in all pertinent respects.  

The post-service record on appeal includes a March 1999 Primary Care Outpatient Note showing that the Veteran was diagnosed as having GERD which was "mild and intermittent."  This record contains no indication that the condition is causally related to service or to any service connected disability.  Indeed, the record contains no indication that the Veteran's GERD is causally related to his active service and neither he nor his attorney has identified any such evidence.  Additionally, as stated above, the Veteran is not service-connected for an acquired psychiatric disability; therefore, it is not possible for the Veteran's GERD to be secondarily service connected to that condition.  Under these circumstances, an examination is not necessary.  

Service Connection for Sleep Apnea, to Include as Secondary to an Acquired Psychiatric Disability
	
The Veteran contends that his sleep apnea was caused by his acquired psychiatric disability, for which he is not currently service-connected.

Applying the legal criteria set forth above to the facts surrounding the Veteran's sleep apnea, the Board concludes that the preponderance of the evidence is against the claim.

First, because of the Board's denial of service connection for an acquired psychiatric disability, there is no basis upon which to award service connection for sleep apnea secondary to that disability.  Additionally, the Board finds no basis upon which to award service connection for sleep apnea on a direct basis and neither the Veteran nor his attorney has identified any such basis.  In this case, the record contains no indication that sleep apnea was present during the Veteran's active service.  His STRs are entirely negative for any indication of sleep apnea and he does not contend that the condition manifested during active service or that he exhibited any associated symptoms in service.  As iterated above, at the Veteran's May 1970 discharge examination, all body systems were determined to be normal.  Additionally, no medical treatment provider, VA or otherwise, has linked the Veteran's current sleep apnea to his time in service or any incident therein.  

In a December 2007 Psychology Note at the Zephyrhills, Florida VA Medical Center (VAMC), it is noted that the Veteran stated that he believed he had untreated sleep apnea.  In March 2008, the Veteran underwent a sleep study at the Tampa, Florida VAMC.  The Veteran was complaining of waking up gasping for breath when sleeping on his back.  The impression for sleep study was that the Veteran had sleep apnea, coupled with snoring and daytime somnolence, but the attending physician did not comment on whether this was due to the Veteran's active service, nor does the Veteran claim it is directly related to service, but that it is caused by his acquired psychiatric disability.  Furthermore, in an April 2016 Primary Care Note from the Manchester VAMC, the Veteran stated that he thinks the previous diagnosis of obstructive sleep apnea was due to his excessive use of sedatives in the past and denies sleep problems now.

In summary, the Board has reviewed the evidence but can identify no indication in the record, lay or clinical, that any current sleep apnea is causally related to the Veteran's service or any incident therein.  Again, neither the Veteran nor his attorney has identified any such evidence.  Additionally, as stated above, the Veteran is not service connected for an acquired psychiatric disability; therefore, it is not possible for the Veteran's sleep apnea to be secondarily service connected to that condition.  Under these circumstances, an examination is not necessary.  


ORDER

Service connection for an acquired psychiatric disability is denied.

Service connection for GERD, also claimed as acid reflux, to include as secondary to an acquired psychiatric disability, is denied.

Service connection for sleep apnea, to include as secondary to an acquired psychiatric disability, is denied.




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


